ORDER
The Supreme Court having transferred DAVID A. CURCIO, formerly of MILLVILLE, who was admitted to the bar of this State in 1981, to disability inactive status by Order filed July 25, 2001;
And following the receipt and review of medical and vocational reports and evaluations, the Office of Attorney Ethics having recommended to the Court that DAVID A. CURCIO be restored to active status as an attorney at law of this.State;
And the Office of Attorney Ethics having further recommended that on his return to active status, DAVID A. CURCIO be required to submit quarterly statements from his treating physician attesting to his adherence to the doctor’s treatment plan;
*201And good cause appearing;
It is ORDERED that DAVID A. CURCIO be transferred to active status as an attorney at law of this State, effective immediately; and it is further
ORDERED that DAVID A. CURCIO shall submit to the Office of Attorney Ethics quarterly statements from his treating physician attesting to his adherence to his physician’s treatment plan until the further Order of the Court; and it is further
ORDERED if DAVID A. CURCIO practices law as a sole practitioner, he shall do so only under the supervision of a practicing attorney approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court.